DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 04/26/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 3-8, 10-13, 16 and 17 have been considered and examined.  Claim(s) 2, 9, 14, 15 and 18-20 has/have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 are dependent from a canceled claim.

For the purpose of examination, the recitation in claim 5 line 1 of “claim 2” will be interpreted as “claim 1”.
Claims 4 is rejected for depending from a rejected base claim.

Claims 1, 5, 10  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Winkle (US Pub. 2016/0018093) in view of Moon (US Pub. 2018/0128434) and Chen et al. (US Pub. 2014/0003061).
Regarding claim 1, Winkle discloses a downlight apparatus (Fig. 3; [0002] ceiling), comprising: a heat dissipation unit (14 lamp base of brushed nickel) having a first diameter (top diameter in Fig.3); a light source module (66 PCB+70 LED light bulbs) having a plurality of LED chips (70), the light source module (66+70) being connected to (through 82 three screws; [0050]) the heat dissipation unit (14) for the heat dissipation unit carrying away heat of the light source module (66+70); a driver module (58 electrical power driver component+62 electrical conversion components; 61 electrical conversion components; [0048]) for converting an indoor power to a driving power supplying to the light source module (66+70); and a protruding portion (12 lens) having a top portion (Figs. 1-3) and an enlarging portion (Figs. 1-3), the top portion having a second diameter matching the first diameter (See Fig. 2) and attached to the heat dissipation unit (Fig. 2; 14), the enlarging portion having a third diameter (Fig. 2) larger than the first diameter and the second diameter (see Fig. 2), wherein the heat dissipation unit (Fig. 3 and 4; 14) has an inner side wall (42 flat walls and/or 44 flat 
 except for (f) a light guiding unit for receiving a light of the light source module, changing light paths of the light; (g) wherein the heat dissipation unit is installed to a downlight installation cavity, wherein the heat dissipation unit has two elastic structure for fixing the downlight apparatus in the installation cavity, wherein the protruding portion conceals the installation cavity, (f) wherein the  light guiding unit is a light guiding plate having a lateral side, a front side and a back side, the light emitted from the light source module enters the lateral side of the light guiding plate and exits from the front side of the light guiding plate and then enters the protruding portion.
(f) Moon teaches a light guiding unit (Fig. 1; 23 light guide plate+25 reflector board) for receiving a light of the light source module (24+241 aluminum board+Led light source respectively), changing light paths of the light (will change the light to go toward item 22.), wherein the light guiding unit is a light guiding plate (Fig. 1) having a lateral side (231 bulging blocks), a front side and a back side (Fig. 1), the light emitted from the light source module (24+241) enters the lateral side (231) of the light guiding plate (23) and exits from the front side of the light guiding plate and then enters the protruding portion (21 lamp cover+22optical diffuser).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light guiding unit/light source module/protruding portion configuration as taught by Moon for the light source 
(g) Chen teaches wherein the heat dissipation unit (Fig. 1-69; 12 heatsink) is installed to (installed through 14 elastic extension members and 123 protrusion) a downlight installation cavity (11 outer cover), wherein the heat dissipation unit (12 heatsink) has two elastic structure (two 14 elastic extension member+123 protrusion on left and the same on the right) for fixing the downlight apparatus (131 housing+132 aluminum substrate+133 LED light source +134 transparent lampshade+136 threaded part) in the installation cavity (11 outer cover), wherein the protruding portion (Fig. 3; 136 threaded part+134) conceals (136 threaded part conceals at least part of 11, but not all of 11) the installation cavity (11 outer cover).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the downlight installation cavity/heat dissipation unit/elastic structures/protruding portion configuration as taught by Chen for the downlight installation cavity/heat dissipation unit/elastic structures/protruding portion configuration of Winkle to utilize a configuration that keeps the downlight in a cavity and that allows for angle adjustable polydirectionally ([0002])  and  a structure that will block some of the installation cavity that doesn’t need to be seen such as the interior (Fig. 1).

Regarding claim 5, Winkle discloses the invention as disclosed above except for the protruding portion having a light diffusion surface for rendering a diffused output light.
Moon teaches the protruding portion (21+22 optical diffuser) having a light diffusion surface (22) for rendering a diffused output light (22).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light diffusion surface/protruding portion as taught by Moon for the Protruding portion as disclosed by Winkle as modified by Moon and Chen to utilize an optical surface making light more diffuse for more uniform light emission as is known to one of ordinary skill in the art (Fig. 1;).

As to claim 10, Winkle discloses wherein the heat dissipation unit (14) has a back plate (14) and the driver module (58) is disposed on ([0048], [0052] on in the sense of suspended from) the back plate (Fig. 3; 14).


As to claim 16, Winkle discloses wherein the protruding portion (12; 76 elliptoid light dispersing portion) has a first part of a first geometric shape (top portion in fig.12) and a second part of a second geometric shape (bottom portion in fig. 12), the second part is connected to (Fig. 2) the heat dissipation unit (14), the second geometric shape has a different geometric shape than the first geometric shape (Fig. 2).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle,  Moon and Chen as applied to claim 2 above, and further view of Pan (US Pub. 2011/0242821)
	Winkle discloses the invention as disclosed above except for the light source module has a belt, the plurality of LED chips are disposed on the belt, the belt transmits heat of the plurality of LED chips to the heat dissipation unit.
Pan teaches the light source module (Fig. 2B; 22 circuit board+21 LEDs) has a belt (22), the plurality of LED chips (21) are disposed on the belt (22; Fig. 2 and 3A), the belt (22) transmits heat (22 extends close to 4 to transmit heat) of the plurality of LED chips (21) to the heat dissipation unit (4 heat dissipating plate or 3 heat dissipating frame or 3+4).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light source module/belt/unit configuration as taught by Pan for the light source module/unit as disclosed by Winkle as modified by Moon and Chen to utilize simple substitution of one light source module/unit for another to obtain predictable results and/or improved cooling of the light source module/lamp body (Fig. 2 and 3; [0069]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle, Moon, Chen and Pan as applied to claim 3 above, and further view of Teragawa (US Pub. 2017/0108638)
Winkler discloses the invention as disclosed above except for there is an elastic buffer between the belt and the heat dissipation unit so that when the light guiding plate 
Teragawa teaches there is an elastic buffer (Fig. 12; 10a cushion material) between the belt (62 flexible substrate i.e. opened belt) and the heat dissipation unit (8 heat dissipation member) so that when the light guiding plate (5 light guide plate) is expanded due to thermal expansion, there is a buffer space protecting the light guiding plate (5) and the LED chip (60 LEDs).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use elastic buffer configuration as taught by Teragawa for the heat dissipation unit/light source module/light guide configuration as disclosed by Winkler as modified by Moon, Chen and Pan to utilize absorb vibrations or impacts and variations in clearance by cushion material  ([0053]) and also to conduct heat ([0055]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle, Moon, Chen and Pan as applied to claim 3 above, and further view of Kadowaki et al. (US Pub. 2017/0351143)
Winkler discloses the invention as disclosed above except for there is an elastic buffer between the belt and the heat dissipation unit so that when the light guiding plate is expanded due to thermal expansion, there is a buffer space protecting the light guiding plate and the LED chip.
Kadowaki teaches there is an elastic buffer (Fig. 1; no wiring formed region (NWA) or Fig. 9; 26 easily deformable portion) between the belt (18 LED board) and the 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use elastic buffer configuration as taught by Kadowaki for the heat dissipation unit/light source module/light guide configuration as disclosed by Winkler as modified by Moon, Chen and Pan to utilize to preserve uniform brightness for the light guide regardless of thermal expansion ([0004]) while allowing a space for the light guide and LEDs to expand (Fig. 3).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle,  Moon and Chen as applied to claim 1, and further in view of Dau et al. (US Pub. 2014/0192558).
Regarding claim 6, Winkle discloses the invention as disclosed above except for the light guiding unit is a lens module for guiding the light of the plurality of LED chips evenly to the protruding portion.
Dau teaches the light guiding unit (Fig. 3A; 330 light guide) is a lens module (320 optical coupler) for guiding the light of the plurality of LED chips (312 LEEs; [0004] LEDs) evenly ([0046] collimating) to the protruding portion (340 optical extractor).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light guiding unit/protruding portion configuration as taught by Dau for the light guiding unit/protruding portion . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle, Moon, Chen and Dau as applied to claim 6 above, and further in view of Jha et al. (US Pub. 2017/0015435).
As to claim 7, Winkle discloses wherein the plurality of LED chips have multiple sets (Fig. 3; 70 choose a set to be two consecutive LEDs going around the outer or inner circle of LEDs) with different tilt angles (The LEDs are tilted in the X-Y plane as they are not aligned.  They are not tilted vertically but horizontally from each other.  And they don’t even have the same tilt within sets.) of light output so as to emit the light to different sections (Fig. 3) of the protruding portion (12) except for the plurality of LED chips have multiple sets (Fig.7;  3-1 and 3-3; [0048]) with different tilt angles ([0048]) of light output so as to emit the light to different sections (different sections of 13) of the protruding portion (13 lens)
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the LED/protruding portion tilt configuration as taught by Jha for the LED/protruding portion as disclosed by Winkle as modified by Moon, Chen and Dau to utilize increased light emitting efficiency since more rays may be captured by the Lens or directed/bundled in a narrower bundle of light emitted from the PCB ([0048]).
	
	
As to claim 8, Winkle discloses wherein a first set of the plurality of LED chips (Fig. 3; Choose a set to be two consecutive adjacent LEDs of the outer ring of 70 LEDS) emitting light to a peripheral area (Fig. 3) of the protruding portion (peripheral portion of 12 lens) has less LED chips than a second set (Choose a second set non-overlapping to the first set to have four consecutive adjacent LEDs of the inner ring of LEDs 70) of the plurality of LED chips emitting light to a central area of the protruding portion (Central area of 12).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle, Moon and Chen as applied to claim 10 above, and further evidence by Zhenkun (CN207661588). (US Pub 2019/0178453 to Zeng et al. is considered equivalent.)
Regarding claim 11, Winkle discloses wherein the driver module (58 electrical power driver component+62) has a box (64 driver cover) engaging the back plate ([0049] 38 housing base recess) of the heat dissipation unit (14 lamp base of brushed nickel) except for a metal box.
Zeng teaches a metal box ([0012] driver box may be made of metal.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the metal box as taught by Zeng for the box as disclosed by Winkle as modified by Moon and Chen to utilize use a known working material for a driver box of a lamp ([0012]) and is good for heat dissipation ([0012]).

Regarding claim 12, Winkle discloses the invention as disclosed above except for a back cover has a vertical bar, the metal box has a guiding groove, the vertical bar is inserted into the guiding groove while installing the back cover to the metal box.
Zeng teaches a back cover (Fig. 1; 171 back cover) has a vertical bar (Figs. 2 and 121 second positioning device), the metal box has a guiding groove (221 two positioning holes), the vertical bar (121) is inserted into the guiding groove while installing the back cover (171) to the metal box (21).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use back cover/metal box configuration as taught by Zeng for the box as disclosed by Winkle as modified by Moon, Chen and Zeng to utilize a back cover of a main housing and attaching a driver box to it (Figs. 1-3; [0005]) for a downlight ([0001]).

Regarding claim 13, Winkle discloses the back plate of a heat dissipation unit (Fig. 3; back plate of 14) except for wherein the vertical bar has an elastic hook corresponding to a position structure of the guiding groove so that when the elastic hook is inserted to the position structure, there is an elastic force for firmly engaging the metal box to the back plate of the heat dissipation unit.
Zeng teaches wherein the vertical bar (Fig. 2 and 3; 121 second positioning device) has an elastic hook (123 inverse hook) corresponding to a position structure (22) of the guiding groove (221 two positioning holes) so that when the elastic hook (123) is inserted to the position structure (22), there is an elastic force for firmly 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use engaging configuration as taught by Zeng for engaging configuration as disclosed by Winkle as modified by Moon, Chen and Zeng to utilize simple substitution of one known engaging configuration for another to obtain predictable results (Fig. 1).


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle, Moon and Chen as applied to claim 1 above, and further in view of Miller et al. (US Pub. 2017/0303357).
Winkle discloses the invention as disclosed above except for the plurality of LED chips have a first set of first color temperature and a second set of a second color temperature, the driver module controls the plurality of LED chips to generate mixed lights of different color temperatures.
Miller teaches the plurality of LED chips have a first set of first color temperature ([0052]) and a second set of a second color temperature ([0052]), the driver module controls the plurality of LED chips to generate mixed lights of different color temperatures ([0052]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED chip set configuration as taught by Miller for the LED chip set configuration as disclosed by Winkle as modified by Moon and Chen to utilize adjusting the color temperature to see items better under .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.  Applicant asserts that claims have not been considered as a whole.  Examiner notes that the claimed invention has been considered as a whole (MPEP 2158.01 ¶ 7.20.aia).  The 103 rejections are obvious to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/Britt D Hanley/           Primary Examiner, Art Unit 2875